This cause is before us on motion of the defendant in error to dismiss the appeal.
On June 26, 1925, there was filed in the office of the clerk of the court what purports to be a case-made, entitled as above, but no petition in error has been filed, as required by section 782, C. O. S. 1921. Therefore, no action has been instituted in this court. McMasters v. English, 26 Okla. 818,110 P. 1070; Dill v. Marks, 53 Okla. 142, *Page 28 155 P. 521; Sterling v. Boucher, 79 Okla. 32, 190 P. 1090.
The appeal is dismissed.
All the Justices concur.